Exhibit 10.76.1

AMENDMENT NO. 1

TO THE

UNIFIED GROCERS, INC.

EMPLOYEE SAVINGS PLAN

Unified Grocers, Inc. (the “Company”) hereby amends the above-named plan (the
“Plan”), effective as of March 17, 2011, as follows:

1. Section 6.9(b) of the Plan is hereby amended in its entirety to read as
follows:

“(b) The Committee may, in its sole discretion, approve or deny a hardship
withdrawal request, but the Committee’s determination shall be made in
accordance with uniform and nondiscriminatory standards. The Committee shall
approve a hardship withdrawal only if the withdrawal is necessary to satisfy one
of the following immediate and heavy financial needs:

(i) Payments of medical expenses incurred by the Participant and the
Participant’s spouse, dependants, and Beneficiary, or payments necessary for
those persons to obtain medical care, that would be deductible under Code
Section 213(d) (determined without regard to whether the expenses exceed 7.5% of
adjusted gross income).

(ii) Payments (excluding mortgage payments) directly related to the purchase of
a principal residence for the Participant.

(iii) Payments of tuition, related educational fees, and room and board expenses
for the next 12 months of post-secondary education for the Participant and the
Participant’s spouse, children, dependents, and Beneficiary.

(iv) Payments to prevent the Participant’s eviction from the Participant’s
principal residence.

(v) Payments to prevent a foreclosure on the Participant’s mortgage of the
Participant’s principal residence.

(vi) Payments for funeral or burial expenses for the Participant’s deceased
parent, spouse, child, dependent, or Beneficiary.

(vii) Expenses to repair damage to the Participant’s principal residence that
would qualify for a casualty loss deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).

(viii) Such other expenses that the Commissioner of the Internal Revenue Service
deems to be an immediate and heavy financial need through the

 

-1-



--------------------------------------------------------------------------------

publication of revenue rulings, notices, and other documents of general
applicability.

The amount of an immediate and heavy financial need may include any amount that
is necessary to pay federal, state, or local income taxes or penalties that are
reasonably anticipated to result from the distribution. If a Participant has a
balance in his or her Voluntary Contribution Account that is subject to
withdrawal pursuant to Section 6.10, then such Participant must withdraw the
maximum allowed pursuant to Section 6.10 before a withdrawal can be made
pursuant to this Section 6.9.”

* * * * *

The Company has caused this Amendment No. 1 to be signed on the date indicated
below, to be effective as indicated above.

 

  “Company”   UNIFIED GROCERS, INC. Dated: March 17, 2011   By:   Robert M.
Ling, Jr.   Its:   Executive Vice President & General Counsel

 

-2-